Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Response to Amendment
In the amendment filed on 11/13/2020, claim(s) 1, 15 and 18 (and by extension its/their dependents) have been amended, claim(s) 3-4 has/have been canceled. Claim(s) 1-2, 5-19 is/are pending in this application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1-2, 5-7, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo (US 2015/0314783) in view of applicant admitted prior art (AAPA).

With respect to claim 1 Nespolo teaches a method comprising the acts of: 
receiving, at a controller (Nespolo Fig. 1 element 30 ¶[8]), sensor data of at least one sensor system (Nespolo Fig. 1 element 12 ¶[8]);
identifying, by the controller, objects, free-space boundaries and roadway limitations based on the sensor data (Nespolo Fig. 13a-c ¶[73]);
defining, by the controller, a lane: (Nespolo Fig. 3 element 88a-b ¶[59]) at least one lane segment having a closed lane segment boundary (Nespolo Fig. 3 element 86a-c ¶[59]), based on each of the identified objects, free-space boundaries and roadway limitations (Nespolo Fig. 3 element 86a-c, Fig. 13a-c ¶[59, 73]), each lane segment being a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Nespolo Fig. 3 ¶[59]), and a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]); It is noted by the examiner that not all of the lane segments in figures 3-14 are shown as being “closed segments” (some are closed segments which alone reads on the limitations but some are shown as being cut off). However this is entirely due to the level of zoom shown in this particular embodiment. Nespolo ¶[57] acknowledges that the level of zoom is a choice that can be set and it would be obvious 
generating, by the controller, the computer model having the defined lane, the computer model being available to a driver assistance system of the vehicle (Nespolo Fig. 3-14  At least ¶[4-5, 52-53, 57]);
determining, by the driver assistance system, based on the computer model, a vehicle- related distance with respect to the lane segment boundary of the lane (Nespolo Fig. 3-14  At least ¶[4-5, 52-53, 57]);
Nespolo does not clearly teach controlling the vehicle, by the driver assistance system, in an automated driving mode based on the computer model. However, this feature is obvious in view of applicant admitted prior art (AAPA). In the background section of the instant application describes several autonomous vehicles as known at the time (Instant application ¶[4-10]). One of ordinary skill in the art would instantly recognize that the warnings and control suggestions taught by Nespolo could be autonomously implemented by an autonomous vehicle.
Thus as shown above Nespolo teaches a base invention of a driver assist system that provides warning based on a model of the drivers surroundings. AAPA teaches a technique of an autonomous vehicle which assists the driver applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from AAPA to the base invention of Nespolo since it would have resulted in the predictable result of the warnings and control suggestions taught by Nespolo being autonomously implemented by an autonomous vehicle and would have improved the system by automating a manual activity and 

With respect to claims 15 and 16 Nespolo teaches a surround model unit, comprising: 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Nespolo Fig. 1 element 12 Fig. 13a-c ¶[8, 73]);
and a processor that executes processing to (Nespolo Fig. 13a-c ¶[73]): 
identify objects, free-space boundaries and roadway limitations based on the sensor data, define a lane (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]): at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations, each lane segment being a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]), and a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled, determine a vehicle-related distance with respect to the lane segment boundary of the lane (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]), and generate a computer model of the area surrounding the vehicle, the computer model having the defined lane (Nespolo Fig. 3-14  At least ¶[4-5, 52-53, 57]); and 


With respect to claim 18, Nespolo teaches a vehicle, comprising: at least one sensor system for detecting surroundings of the vehicle;
a surround model unit, comprising (Nespolo Fig. 1 element 30 ¶[8]): 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Nespolo Fig. 13a-c ¶[73]);
and a processor that executes processing to: identify objects, free-space boundaries and roadway limitations based on the sensor data (Nespolo Fig. 13a-c ¶[73]), define a lane (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]): at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]), each lane segment being a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]), and a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled, generate a computer model of the area surrounding the vehicle (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]), the computer model having the defined lane, determine a vehicle-related distance with respect to the lane segment boundary of the lane (Nespolo Fig. 3-14  At least ¶[4-5, 52-53, 57]);
and a driver assistance system that receives the computer model, including the defined lane, from the surround model unit, wherein the driver assistance systems controls the vehicle 

With respect to claim 2 Nespolo teaches a method, wherein the at least one lane segment boundary is a front lane segment boundary, a rear lane segment boundary, a left lane segment boundary or a right lane segment boundary (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 5 Nespolo teaches a method, wherein the lane segment is determined based on traffic lane boundaries (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 6 Nespolo teaches a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle, at least a second lane segment is assigned to a traffic lane not traveled by the vehicle, and the first lane segment and the second lane segment have an at least partially, common lane segment boundary (Nespolo Fig. 3 element 86a-c, 88a-b Fig. 11c element 146 ¶[59, 71]).

With respect to claim 7 Nespolo teaches a method, wherein a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]) note the virtual lane taught by Nespolo is inherently upgraded in real time which would inherently include a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary.

With respect to claim 10 Nespolo teaches a method, wherein a type of lane segment boundary is determined for the at least one lane segment boundary (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59] at least left and right boundary).

With respect to claim 11 Nespolo teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a roadway course and/or a traffic lane boundary (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 12 Nespolo teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a predicted travel route course (Nespolo Fig. 3 element 86a-c, 88a-b ¶[59] the area shown in front of the vehicle is inherently the predicted course).

With respect to claim 13 Nespolo teaches a method wherein at least one confidence value is indicated for the lane segment, and the confidence value indicates a probability by which free traveling can take place on the lane segment (Nespolo Fig. 13a-c ¶[73] note: the time until a stop to avoid the obstacle is equivalent to and reads on a probability by which free traveling can occur on the segment).

.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nespolo (US 2015/0314783) in view of applicant admitted prior art (AAPA) and further in view of Shibata (US 2015/0039156).
With respect to claims 8 and 9 Nespolo does not clearly teach wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary. It is noted that it is unclear to the examiner if “an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary” is different from regular vehicle acceleration which is taught by Shibata. For the sake of this action they are viewed as the same. It is further noted that, applicant does not claim how the determined acceleration is actually used and merely taking additional readings without showing how those readings are being used to control the system does not make the claims patentably unique).
Shibata teaches a method, wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary (Shibata at least Fig. 6 ¶[37-41, 64].
Thus as shown above Nespolo teaches a base invention of a driver assistance system that defines boundaries and lanes. Shibata teaches a technique of wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Shibata to the base invention of Nespolo 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo (US 2015/0314783) in view of applicant admitted prior art (AAPA) and further in view of Zeng (US 2014/0032108).
	
With respect to claim 14 Nespolo does not clearly teach a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary.
Zeng teaches a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary (Zeng ¶[60]).

•	(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
•	(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
•	(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
•	(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the case of the instant application and references, (1) Nespolo teaches a method for producing computer models and using those models to make decisions for the vehicles. (2) Zeng teaches a technique to correct for errors in the distances detected. (3) One of ordinary skill in the art would have recognized the technique used by Zeng could be applied to the teachings of Nespolo because it would yield a predictable result (more accurate distance measurements) and it would be an improvement to the base device (more accurate distance measurements) (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Nespolo to include the teachings of Zeng because it would allow the system to remove false information as explained in Zeng ¶[60]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.